Appeals from a decree of the Surrogate’s Court, Suffolk County, which grants letters of administration to intestate’s second wife, dismisses the petition of intestate’s daughter by a prior marriage and denies the application of the special guardian of two infants, issue of said prior marriage, for the issuance of written interrogatories. Decree reversed, with costs to abide the event, and proceeding remitted to the Surrogate’s Court for further proceedings not inconsistent herewith. The validity of the Florida divorce, which intestate obtained from his first wife without personal service, or without her appearance in the Florida action, is subject to attack by appellants, in this State, upon the ground of lack of domicile of intestate in Florida. (Williams v. North Carolina, 325 U. S. 226; cf. Cook v. Cook, 342 U. S. 126; Matter of Lindgren, 293 N. Y. 18; Axelrod v. Axelrod, 277 App. Div. 1053.) Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur. [See post, p. 991.]